Mugglin, J.
Appeal from a decision of the Workers’ Compensation Board, filed December 19, 2001, which ruled that claimant did not sustain a causally related disability and denied her claim for workers’ compensation benefits.
Claimant’s assertion that her employment as a union organizer entailed writing eight to nine hours per day, as well as heavy lifting for up to three hours per day, was refuted by the testimony of the employer’s executive vice-president that claimant would fill in 15 to 20 lines on a grievance form twice per month and that claimant did not use a computer or an adding machine in her work. Claimant’s treating physician based his opinion that claimant suffered work-related carpal tunnel syndrome on claimant’s description of her work. The conflicting opinion of the workers’ compensation carrier’s examining physician relied on the employer’s assertion that claimant did little keyboard work. The Workers’ Compensation Board did not find claimant’s testimony credible and, as a result, chose to credit the testimony of the carrier’s physician over that of claimant’s physician.
The record reveals that the Board made an independent assessment of these conflicting medical opinions. The resolution of such conflicts is within the province of the Board and there exists no basis in this record upon which to disturb the Board’s decision (see Matter of Ritton v AT&T — N.Y., 298 AD2d 821, 822 [2002]; Matter of Forte v City & Suburban, 292 AD2d 738, 739 [2002]). Substantial evidence supports the Board’s determination in this case (see Matter of Paoletti v Ellis & Kustell, 289 AD2d 733, 734 [2001]). Claimant’s remaining arguments are unpersuasive.
Crew III, J.P., Spain, Carpinello and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.